301 N.W.2d 154 (1981)
Marlene LEEPER, Plaintiff and Appellee,
v.
Roger LEEPER, Defendant and Appellant.
No. 12967.
Supreme Court of South Dakota.
Considered on Briefs November 5, 1980.
Decided January 28, 1981.
Sam D. Sechser, Sioux Falls, for plaintiff and appellee.
John N. Gridley, III, Sioux Falls, for defendant and appellant.
PER CURIAM.
In this appeal from a judgment of divorce, the sole issue is whether the trial court abused its discretion by awarding plaintiff, Marlene Leeper, one-half of the $35,000 increase in the value of the home. We find no abuse of discretion and affirm the trial court judgment.
Plaintiff and defendant, Roger Leeper, were married for two years. They had no children. Both worked during the marriage; in two years, each earned approximately $34,000.
At the time of the marriage, defendant owned a basement house. While they were married, both parties finished the basement and constructed and finished an upper level to the house.
The trial court found that the addition of the upper level to the basement house increased the value of the property by $35,000. Plaintiff was granted no interest in *155 the property, but was awarded $17,500. Defendant argues that he should receive a greater proportion of the increased value of the home because his financial contribution to the project was greater than that of plaintiff.
Plaintiff and defendant earned almost equal amounts of money during their marriage. The money that they earned was used for their mutual benefit. Both contributed money for building materials. While defendant contributed more for the materials, plaintiff contributed similar amounts for other necessities of the marriage. From these facts, we fail to see any abuse of discretion in the property division. Hanson v. Hanson, 252 N.W.2d 907 (S.D. 1977); see Busch v. Busch, 298 N.W.2d 95 (S.D.1980).
The judgment is affirmed.